Case 6:19-cr-00042-JCB-JDL Document 67 Filed 04/21/21 Page 1 of 1 PageID #: 223




                                  No. 6:19-cr-00042

                              United States of America
                                         v.
                             Jaqualyn Keeyun Randall


                                      ORDER

                This criminal action was referred to United States
            Magistrate Judge John D. Love pursuant to 28 U.S.C.
            § 636(b)(3). Judge Love held a final revocation hearing on
            April 13, 2021. Doc. 59. Thereafter, Judge Love issued a report
            and recommendation as to the disposition of this matter. Doc.
            66. Defendant waived his right to object to the report, agreed
            to the revocation of his supervised release, agreed to the
            sentence below, and waived his right to be present for
            sentencing. Doc. 64.
                Having reviewed the report, and being satisfied that it
            contains no clear error, the court accepts it as the opinion of
            the court. The court orders that defendant Jaqualyn Keeyun
            Randall be sentenced to a period of 4 months’ imprisonment
            with 18 months of supervised release to follow. The court
            further recommends that defendant serve his sentence at FCI
            Texarkana, if available.

                                  So ordered by the court on April 21, 2021.



                                              J. C AMPBELL B ARK ER
                                            United States District Judge
